Order entered October 15, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00836-CR
                                     No. 05-14-00837-CR
                                     No. 05-14-00838-CR

                            MATTHEW LOUIS REESE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F14-00306-P, F13-60347-P, F13-00723-P

                                          ORDER
        The Court has before it appellant’s October 10, 2014 motion to extend time to file the

motion for rehearing. The opinion dismissing the appeals for want of jurisdiction issued on

August 7, 2014. Counsel asserts in the extension motion that he did not receive notice of the

dismissal and did not receive actual knowledge until October 3, 2014 during a “routine check on

the status of the cases.”

        The Court’s records show that on August 7, 2014, a copy of the opinion was sent to

appellant’s counsel at the e-mail address provided by counsel, as well as to the Dallas County

District Attorney’s Office. Nevertheless, pursuant to Texas Rule of Appellate Procedure 4.5, we
GRANT the extension motion. We ORDER the motion for rehearing tendered on October 10,

2014 filed as of the date of this order.

        The State’s response is due within TEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE